EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 6 & 19-20 are canceled.



EXAMINER’S COMMENT
Election/Restrictions
This application was in condition for allowance except for the presence of Claims 6 & 19-20 directed to inventions which were non-elected without traverse.  Accordingly, these claims have been cancelled.  It is noted that applicant amended these claims in the reply filed on June 14, 2022 to include a “strikethrough” aspect, but retained the “(Withdrawn)” claim identifying status.  As such, these claims have been formally canceled via the above examiner’s amendment in order to clarify the prosecution record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOH
June 17, 2022

/James O Hansen/Primary Examiner, Art Unit 3637